                                                                                JS-6


 1 Joseph E. Mueth
   jmueth@josephemueth.com
 2 Joseph E. Mueth Law Corporation
   225 South Lake Avenue, Suite 300
 3 Pasadena, California 91101
   Tel: (626) 584-0396
 4 Fax: (626) 584-6862
   California State Bar No. 35114
 5
   Attorneys for Plaintiffs
 6 DOUBLE COIN HOLDINGS, LTD.,
   DOUBLE COIN TYRE GROUP, LTD.
 7 and CHINA MANUFACTURERS ALLIANCE, LLC.
 8
 9
10
11
12
13
14                     UNITED STATES DISTRICT COURT
15                    CENTRAL DISTRICT OF CALIFORNIA
16
17
   DOUBLE COIN HOLDINGS, LTD.,          )         Case No. 2:20-cv-00740-PA-SK
18 a corporation of the People’s        )
   Republic of China; DOUBLE COIN       )         CONSENT JUDGMENT
19 TYRE GROUP, LTD., a corporation      )
   of the People’s Republic of China;   )
20 and CHINA MANUFACTURERS              )
   ALLIANCE, LLC, a California )
21 limited liability company,           )
                                        )
22                   Plaintiffs,        )
                                        )
23       vs.                            )
                                        )
24 TRUDEVELOPMENT, INC., a              )
   Massachusetts domestic profit        )
25 corporation, a.k.a. TRUCK TIRES,     )
   INC.; and DOES 1 through 10,         )
26 inclusive,                           )
                                        )
27                   Defendants.        )
                                        )
28
                                                               Case No. 2:20-cv-00740-PA-SK
                                                                     CONSENT JUDGMENT
                                            -1-
 1         Plaintiffs Double Coin Holdings, Ltd., Double Coin Tyre Group, Ltd. and
 2   China Manufacturers Alliance, LLC (collectively, “Double Coin”) and Defendant
 3   TruDevelopment, Inc. (“Tru”) (collectively, the “Parties”) have agreed to settle all
 4   claims among them in the above captioned matter, pursuant to a confidential
 5   Settlement Agreement (the “Settlement Agreement”), and to entry of this Consent
 6   Judgment. Appended hereto under seal as Exhibit A is a true and correct copy of
 7   the Settlement Agreement. The Court, being advised of the Parties’ agreement,
 8   HEREBY ORDERS, ADJUDGES and DECREES THAT:
 9         1.      This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331
10   and 1338(a) and personal jurisdiction over the Parties. Venue is proper in the
11   United States District Court for the Central District of California under 28 U.S.C.
12   §§ 1391(b).
13         2.      Plaintiff Double Coin Tyre Group, Ltd. is the assignee from original
14   owner Double Coin Holdings, Ltd. and is the current owner of U.S. Trademark
15   Registration No. 3,335,545 for WARRIOR in International Class 12 for “Casings
16   for pneumatic tires; inner tubes for pneumatic tires; inner tubes for bicycles; tire
17   flaps; vehicle wheel tires; automobile tires; tires for vehicle wheels; cycle tires;
18   solid tires for vehicle wheels”, (the “WARRIOR trademark”).
19         3.      The WARRIOR trademark is valid and enforceable.
20         4.      Tru acknowledges and agrees that it has infringed the WARRIOR
21   trademark by offering for sale and selling tires bearing the ROAD WARRIOR
22   trademark in violation of 15 U.S.C. § 1114.
23         5.      All tires that are embossed with the ROAD WARRIOR trademark, or
24   that are labeled with or are encased in product packaging bearing the ROAD
25   WARRIOR trademark (the “Enjoined Products”) infringe the WARRIOR
26   trademark.
27   ///
28   ///
                                                                     Case No. 2:20-cv-00740-PA-SK
                                                                           CONSENT JUDGMENT
                                                -2-
 1         6.     Tru and its respective officers, agents, representatives, affiliates,
 2   assignees, successors, and all persons acting on behalf of or at the direction of, or
 3   in concert or in participation with Tru are hereby permanently enjoined from
 4   manufacturing, having manufactured, advertising, promoting, selling online,
 5   marketing online, using, offering to sell, selling or importing into the United States
 6   the Enjoined Products, and from inducing others to infringe the WARRIOR
 7   trademark by manufacturing, having manufactured, advertising, promoting, selling
 8   online, marketing online, using, offering to sell, selling or importing into the
 9   United States the Enjoined Products.
10         7.     Tru agrees to allow the United States Patent and Trademark Office to
11   cancel the ROAD WARRIOR trademark.
12         8.     Tru agrees to refrain from adopting, using or registering any
13                trademark bearing the term “Warrior” or any confusingly similar term.
14         9.     This Court declines to retain jurisdiction for purposes of enforcing the
15   terms of this Consent Judgment and the Settlement Agreement.
16         10.    Tru acknowledges and agrees that any violation of this Consent
17   Judgment would constitute contempt of this Court’s order, and therefore subject
18   Tru, in addition to any other remedies available to Double Coin at law or equity, to
19   civil and criminal sanctions.
20         11.    If Tru is found by the Court to be in contempt of, or otherwise to have
21   violated this Consent Judgment, and/or to have breached the Settlement
22   Agreement, Double Coin will suffer irreparable harm. In addition to equitable
23   remedies available for contempt or violation of this Consent Judgment and/or for
24   breach of the Settlement Agreement, Double Coin shall be entitled to any damages
25   caused by Tru’s contempt or violation of this Consent Judgment and/or breach of
26   the Settlement Agreement, and to recover its attorneys’ fees, costs and other
27   expenses incurred in enforcing the Consent Judgment and/or the Settlement
28   Agreement.
                                                                    Case No. 2:20-cv-00740-PA-SK
                                                                          CONSENT JUDGMENT
                                               -3-
                                                                                30th
March

                                                                                          ***




***This Court declines to retain jurisdiction for the purpose of enforcing the terms of the
consent decree or the settlement agreement or for any other purpose.




  s/josephemueth/
EXHIBIT A
                      CONFIDENTIAL SETTLEMENT AGREEMENT

This Confidential Settlement Agreement (“Agreement”) is made effective as of the last signature
date below (“Effective Date”) by and between Double Coin Holdings, Ltd., a corporation of the
People’s Republic of China, Double Coin Tyre Group, Ltd., a corporation of the People’s
Republic of China, and China Manufacturers Alliance, LLC, a California limited liability
company (collectively “Double Coin”) and TruDevelopment, Inc., a Massachusetts domestic
profit corporation ) (“Tru”). Double Coin and Tru may be collectively referred to herein as the
“Parties” and individually as a “Party.”

                                            RECITALS

WHEREAS, Double Coin filed a civil action against Tru in the United States District Court for
the Central District of California captioned, Double Coin Holdings, Ltd.; Double Coin Tyre
Group, Ltd. and China Manufacturers Alliance, LLC v. TruDevelopment, Inc., No. 2:20-cv-
00740-PA-SK, on January 24, 2020 (the “Civil Action”);

WHEREAS, in the Civil Action and otherwise, Double Coin accused Tru of infringing U.S.
Trademark Registration No. 3,335,545 for WARRIOR in International Class 012 for “Casings
for pneumatic tires; inner tubes for pneumatic tires; inner tubes for bicycles; tire flaps; vehicle
wheel tires; automobile tires; tires for vehicle wheels; cycle tires; solid tires for vehicle wheels”,
(the “WARRIOR trademark”);

WHEREAS, the Parties wish to resolve the Civil Action, the allegations therein and all other
claims without admitting any liability or making any representations regarding the merits of the
Civil Action; and

NOW, THEREFORE, in consideration of the promises and the mutual agreements contained
herein, including but not limited to the promise of the Parties to maintain the confidentiality of
this Agreement, except as expressly permitted herein, the Parties do hereby agree as follows:

                                          AGREEMENT

1.      Effective Event: This Agreement is contingent upon the entry of the Consent Judgment
in the form attached hereto as Exhibit 1 by the United States District Court for the Central
District of California. Unless and until the Consent Judgment is so entered, this Agreement shall
be of no force and effect.

2.      Enjoined Trademarks and Enjoined Products: Within three days of the Effective
Date, the Parties shall file with the United States District Court for the Central District of
California the Consent Judgment of Exhibit 1 hereto. As used in this Agreement, the term
“Enjoined Trademarks” means United States Trademark Registration No. 4,805,521 for ROAD
WARRIOR in International Class 012 for “tires”, United States Trademark Registration
Application Serial No. 88/673,508 for DOUBLE TROUBLE filed October 30, 2019 in
International Class 012 for “tires”, and all trademarks confusingly similar thereto. The term
“Enjoined Products” includes all tires that are embossed with the Enjoined Trademarks or bear
labels or product packaging using the Enjoined Trademarks. The Stipulated Permanent

                                                -1-

                      CONFIDENTIAL FOR ATTORNEYS EYE'S ONLY
Injunction sets forth further rights, covenants, and obligations of the Parties, and is hereby
incorporated by this reference as though fully set forth herein.

3.      Cease and Desist.

       3.1.    Sales of Enjoined Products. As of the Effective Date, Tru shall immediately and
permanently cease and desist from making, using, selling, or offering for sale in the United
States or importing into the United States the Enjoined Products bearing the Enjoined
Trademarks, any tires bearing the “Warrior” or the “Double” terms, or any trademark or term
confusingly similar thereto. Any remaining inventory of Enjoined Products shall be destroyed.
Tru will not accept any new orders for Enjoined Products, and will not order or print new
catalogs or sales materials or create or upload online advertising or websites depicting Enjoined
Products.

       3.2. Withdrawal of Enjoined Trademark Application. As of the Effective Date,
Tru shall immediately file a Request for Express Abandonment (Withdrawal) of Application for
United States Trademark Registration Application Serial No. 88/673,508 for DOUBLE
TROUBLE for tires in the United States Patent and Trademark Office, and will provide Double
Coin confirmation of such filing.

4.      Release of Claims.

       4.1. Mutual Release. The Parties and their respective directors, officers, employees,
representatives, agents, customers, parent companies, subsidiaries, and affiliated companies
hereby release and forever discharge each other and their respective directors, officers,
employees, agents, customers, parent companies, subsidiaries, and affiliated companies from any
and all claims, damages, liabilities, causes of action, rights, demands, fees, costs, profits, or
expenses, of any kind or nature (“Claims”), that have been, or could have been, asserted against
the other Party in the Civil Action arising out of past actions or inactions related to the
WARRIOR trademark and the term “Road Warrior”, including all Claims for infringement of the
WARRIOR trademark and damages therefor arising or accruing prior to the Effective Date
hereof. This release does not extend to any Claims arising after the Effective Date.

        4.2.    Mutual Representations. The Parties each represent and warrant that:

                4.2.1. no other person or entity has any interest in the claims, demands,
obligations, or causes of action referred to in the release of this Section;

                4.2.2. it has the right and exclusive authority to execute the release of this
Section;

              4.2.3. it has not sold, assigned, transferred, conveyed or otherwise disposed of
any claims, demands, obligations, or causes of action referred to in the release of this Section;
and


                                              -2-
LV1 1678803v1 08/01/12
                         CONFIDENTIAL FOR ATTORNEYS EYE'S ONLY
                4.2.4. it is unaware of any claims or causes of action against the other Party other
than those claims and causes of action asserted in the Civil Action, including claims for
attorneys’ fees, costs, and the like with respect to the Civil Action.

        4.3.    Warranty Against Transfer. Each Party agrees to indemnify, defend, and hold
the other harmless from any liabilities, losses, claims, demands, costs, expenses or attorney fees
incurred by the other as the result of a breach of any of the representations and warranties set
forth in Section 5 below.

        4.4. Costs and Expenses. Except as otherwise provided herein, including but not
limited to Sections 7 and 8, each Party agrees that it shall bear its own costs, attorneys’ fees, and
costs of suit incurred in connection with the Civil Action, all allegations and legal claims
asserted prior to the Effective Date, and in preparing this Agreement. Except for enforcement of
this Agreement and the obligations herein, including but not limited to Sections 7 and 8, neither
Party will seek to recover any costs of suit, attorneys’ fees, or other expenses incurred with
respect to the Civil Action.

5.      No Efforts to Invalidate. Tru agrees that it will not challenge the validity or
enforceability of the WARRIOR trademark in any court proceeding, in any proceeding at the
United States Patent and Trademark Office, or in any other administrative proceeding and Tru
will not encourage, induce or assist any third party in challenging the validity or enforceability of
the WARRIOR trademark.

6.      No Admission of Liability. The Parties expressly understand and agree that this
Agreement is a settlement and compromise of disputed claims and the Parties deny any
wrongdoing or liability of any kind whatsoever, and that this Agreement shall not be construed
as an admission of liability on the part of any Party hereto.

7.      Confidentiality.

        7.1.   Except as provided in this Section 7, this Agreement and its terms shall be
maintained by the Parties and their attorneys in strict confidence. Except for Authorized Persons
(defined below) under the terms and conditions herein, the Parties agree that they will not
disclose, directly or indirectly, the terms of the Agreement or any communications, written,
verbal or otherwise, constituting or concerning the negotiation of this Agreement to any person.
For purposes of this Section 7, “Authorized Persons” means: (a) officers, executives, and
employees of a Party (“Party Representative”); (b) tax or financial advisors for a Party; and
(c) legal counsel for a Party. The Parties agree that any disclosure concerning this Agreement to
Authorized Persons shall be only on an as-needed basis and on the condition that the Authorized
Persons agree to keep the terms of this Agreement confidential.

       7.2. Notwithstanding the foregoing, the Parties are permitted to disclose that the Civil
Action has been settled pursuant to a confidential settlement agreement or equivalent language.


                                                -3-
LV1 1678803v1 08/01/12     CONFIDENTIAL FOR ATTORNEYS EYE'S ONLY
        7.3.   Either Party may disclose this Agreement to the extent required by law but, in
such cases, disclosing parties shall take reasonable actions to limit such disclosure to the extent
possible. As an example, to the extent a subpoena or discovery request requires the disclosure of
the information, the disclosing party shall take reasonable steps to limit the disclosure to outside
counsel only under the terms of an appropriate protective order.

         7.4.   Nothing in this Section 7 shall preclude the Parties from disclosing information
that is publicly available or known to a third party other than through a breach of this Section 7.

8.      Dispute Resolution. To the extent the Parties have a dispute under this Agreement, the
Parties shall first attempt to resolve the dispute through good faith negotiation. To the extent
resolution cannot be achieved, the dispute shall be resolved by arbitration intended to be efficient
and economical. Unless otherwise agreed upon, the arbitration shall be structured so as to have
limited discovery, and no depositions absent the showing of good cause. There will also be no
use of expert witnesses in connection with such arbitration and any hearing shall be no more than
one day. The arbitrator shall otherwise decide whether and to what extent briefing or argument
is necessary. If the parties cannot otherwise agree on the remaining rules, the AAA rules shall
apply. The prevailing party shall be entitled to recovery of its attorneys’ fees if, and only if, the
arbitrator decides that the losing party did not have an objectively reasonable position. The
provisions in this Section 8 shall not preclude the filing of a motion for contempt under the
injunction.

9.      Miscellaneous Provisions.

        9.1.    Authority. Each of the individuals signing this Agreement on behalf of a Party
warrants that he/she has authority to sign this Agreement and thereby bind the Party and its
directors, officers, employees, agents, parent companies, subsidiaries, and affiliated companies
on whose behalf he/she signs.

        9.2. Binding Agreement. This Agreement shall be (a) binding and enforceable
against any and all heirs, executors, administrators, successors and assigns of each of the Parties
hereto, and (b) inure to the benefit of, and be enforceable by, any and all heirs, executors,
administrators, successors and assigns of each of the Parties hereto.

        9.3.    Construction of the Agreement. This Agreement shall be construed and
interpreted in a neutral manner. This Agreement is a negotiated document and shall be deemed
to have been drafted jointly by the Parties, and no rule of construction or interpretation shall
apply against any particular Party based on a contention that the Agreement was drafted by one
of the Parties.

        9.4.   Notices. Any notice or request required by this Agreement to be sent by any
Party to the other shall be given in writing and deemed delivered: (a) when received, in the case
of personal delivery or certified mail with signature confirmation; (b) on the next business day,
when delivered by (i) overnight carrier or (ii) facsimile transmission with delivery confirmation;
(c) on the third business day after mailing, when delivered by first-class mail; or (d) when
                                                -4-
LV1 1678803v1 08/01/12
                         CONFIDENTIAL FOR ATTORNEYS EYE'S ONLY
confirmed as read, in the case of email transmission with an electronic read receipt. Any such
notice or request will be addressed as follows:

With respect to Double Coin Holdings, Ltd.:          With respect to TruDevelopment, Inc.:

    Xiaobo “Dean” Jin                                    David Abotbool
    International Trade Director                         President
    Double Coin Holdings, Ltd.                           TruDevelopment, Inc.
    560 Xujiahui Road 20th Floor                         2 Eastham Road
    Huangpu District, Shanghai                           Newton, MA 02472
    Peoples Republic of China                            Telephone: 617-926-0524
    Telephone: 86(21)23537227                            Email: dabotbool@aol.com
    Email: deanjin@doublecoinholdings.com

With respect to Double Coin Tyre Group, Ltd.:

    Xiaobo “Dean” Jin
    International Trade Director
    Double Coin Tyre Group, Ltd.
    560 Xujiahui Road 20th Floor
    Huangpu District, Shanghai
    Peoples Republic of China
    Telephone: 86(21)23537227
    Email: deanjin@doublecoinholdings.com

With respect to China Manufacturers Alliance, LLC:

    Zhi-Ming “Mike” Yang
    President
    China Manufacturers Alliance, LLC
    406 E. Huntington Drive
    Monrovia, CA 91016
    Telephone: 626-301-9575
    Email: mike.yang@cmaintl.com

With a copy to:                                      With a copy to:

    Joseph E. Mueth, Esq.                                Rishi Nair, Esq.
    Joseph E. Mueth Law Corporation                      Keener and Associates, P.C.
    225 S. Lake Avenue, Suite 300                        161 N. Clark Street, Suite 1600
    Pasadena, CA 91101                                   Chicago, IL 60601
    Telephone: 626-584-0396                              Telephone: 312-375-1573
    Facsimile: 626-584-6862                              Email: rishi.nair@keenerlegal.com
    Email: jmueth@josephemueth.com

                                              -5-
LV1 1678803v1 08/01/12
                     CONFIDENTIAL FOR ATTORNEYS EYE'S ONLY
        9.5.   Assumption of Risk. With the exception of any intentional misrepresentations
by a Party to this Agreement, each Party hereto understands that if any fact with respect to any
matter covered by this Agreement is found to be other than, or different from, the facts now
believed by the Party to be true, it expressly accepts and assumes the risk of such possible
differences in facts, and agrees that this Agreement shall be, and remain, in effect
notwithstanding such differences in fact.

        9.6.   No Reliance. By executing this Agreement, each Party represents and
acknowledges that it does not rely upon and has not relied upon any representation or statement
not set forth in this Agreement. This Agreement sets forth the entire agreement between the
Parties with respect to the matter set forth herein. The Parties each acknowledge that no Party,
nor any agent or attorney of any Party, has made any promise, representation or warranty
whatsoever, express or implied, not contained herein to induce any other Party to execute this
Agreement. The Parties, and each of them, further represent and declare that they have carefully
read this Agreement and know the contents hereof, and that they sign the same freely and
voluntarily.

        9.7.    Choice of Law. This Agreement shall be construed, governed by, and
administered in accordance with the laws of the State of California, without regard to conflicts-
of-law rules or principles. In the event any legal action becomes necessary to enforce or
interpret the terms of this Agreement, the Parties hereby submit to the jurisdiction and venue of
the United States District Court for the Central District of California, or any California state
court of general jurisdiction in Los Angeles, California.

       9.8.   Survival. Any provision which may be reasonably interpreted to survive the
termination or expiration of this Agreement shall survive to the extent required for the full
observation and performance of the terms of this Agreement. Notwithstanding the foregoing, the
provisions of Sections 2, 3, 5, 6 and 8 shall survive the termination or expiration of this
Agreement.

        9.9.   Severability. If any provision of this Agreement shall be held by any court or
tribunal of competent jurisdiction to be wholly or partially unenforceable for any reason, such
provision shall be changed and interpreted so as to best accomplish the objectives of this original
provision to the fullest extent allowed by law, and the remaining provisions of this Agreement
shall remain in full force and effect.

       9.10. Cooperation. The Parties agree to fully cooperate and to execute all documents
necessary to implement the terms of this Agreement.

      9.11. Amendment and Modification. This Agreement may not be modified or
amended except in a writing executed by all Parties hereto.

        9.12. Counterparts. This Agreement will be effective upon execution in counterparts
via electronic transmission, each of which shall be deemed an original, and all of which together
shall be deemed a single document.
                                               -6-
LV1 1678803v1 08/01/12
                         CONFIDENTIAL FOR ATTORNEYS EYE'S ONLY
CONFIDENTIAL FOR ATTORNEYS EYE'S ONLY
                                   PROOF OF SERVICE

       I, the undersigned, certify and declare that I am over the age of 18 years,

employed in the County of Los Angeles, State of California, and am not a party to the

instant case. On March 30, 2020, I served a true and complete copy of the following

documents:

       1.     Stipulation Application for Leave To File Exhibit A Under Seal;
       2.     Declaration of Joseph E. Mueth In Support Of Stipulation Application for
              Leave To File Exhibit A Under Seal;
       3.     Redacted Version of Document Proposed to be Filed Under Seal;
       4.     Unredacted Version of Document Proposed to be Filed Under Seal;
       5.     [Proposed] Order re Application for Leave to File Under Seal; and
       6.     Consent Judgment


electronically to the following:

              Alina Landver, Esq.
              LANDVER LAW CORPORATION, APC
              8200 Wilshire Boulevard, PH Suite 400
              Beverly Hills, California 90211
              alina@landverlaw.com


       I hereby certify that I am employed in the office of a member of the Bar of this

Court at whose direct the service was made.



                                      /sallyshore/
                                   Sally Shore
                                   Paralegal
                                   Joseph E. Mueth Law Corporation
                                   225 S. Lake Avenue, Suite 300
                                   Pasadena, California 91101




                                            1
